Citation Nr: 0329431	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  99-12 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a lung disorder, 
secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from September 1969 to October 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied service connection for a lung 
disorder secondary to asbestos exposure.  The veteran's 
request for a travel Board hearing, in his June 1999 VA Form 
9, was withdrawn in June 2000.  38 C.F.R. § 20.704(e).

The Board remanded the case to the RO in October 2000 to 
obtain the veteran's service medical records (SMRs), and his 
service personnel records, and to obtain his VA clinical 
records, too, prior to determining whether his claim was well 
grounded.  That remand also notified him that he could submit 
alternative evidence to support his contention of asbestos 
exposure while in service or that he received any treatment 
for lung disability during service.  

In a December 2002 decision, the Board determined that new 
and material evidence had been submitted to reopen a claim 
for service connection for a lung disorder secondary to 
tobacco use and nicotine dependence.  But after adjudicating 
the claim on a de novo basis, the Board determined that 
service connection was not warranted because it was expressly 
precluded by law.  The Board undertook additional development 
of the issue of service connection for a lung disorder on the 
alternative basis as secondary to asbestos exposure by 
obtaining a VA examination in April 2003.  Then, in June 
2003, the Board remanded this claim to the RO 
for readjudication in light of the precedent decision in 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

The RO has not yet adjudicated additional claims for service 
connection for blurred vision and a fungal infection of the 
veteran's toes and thumb, which he filed in February 2002.  
So these additional claims are referred to the RO.



FINDING OF FACT

A chronic lung disorder was not shown until many years after 
the veteran's service in the military had ended and, while 
there is medical evidence indicating that his chronic 
cigarette smoking likely contributed to his current 
restrictive lung disease, there is no persuasive evidence of 
record indicating that he was exposed to toxic levels of 
asbestos while in service or that he has a chronic lung 
disorder due to such exposure.


CONCLUSION OF LAW

A chronic lung disorder, including a disorder due to asbestos 
exposure, was not incurred in or aggravated during military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000, during the pendency of this 
appeal.  The VCAA was codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and the 
implementing regulations were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this particular case, the veteran was notified by letter 
of the requirements of the VCAA in March 2001 and again in 
March 2002 (the latter was in conjunction with the claim for 
service connection for a lung disorder, allegedly due to 
nicotine dependence or tobacco use).  

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day (in this case 60-day) period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Here, though, the veteran had over one year in which to 
respond to his VCAA notice and more than one year since has 
elapsed.

In June 1998, the veteran's representative requested that the 
claim be developed in accordance with the M21-1 guidelines.  
These require RO consideration of the veteran's possible pre-
service, in-service, and post-service asbestos exposure.  
Thus, in July 1998 the RO requested that the veteran explain 
his alleged in-service asbestos exposure.  And in his 
Statement in Support of Claim in response, received later in 
July 1998 on VA Form 21-4138, he reported that he had been 
exposed as a shipfitter from 1969 to 1973 on the USS Amphion 
and USS Denebola and that after service he had worked as a 
plumber.  His service personnel records were obtained in 
August 1998.  

Following the October 2000 remand, in March 2001 the RO 
requested the veteran to provide information for treatment of 
interstitial fibrosis of his lungs.  And in response later 
that month, he reported having been treated at the Forbes 
Hospital.  In July 2001, also pursuant to the October 2000 
remand, his SMRs were received.  In August 2001 he was 
informed that the RO had requested records from the 
Forbes Hospital, and those records were received in September 
2001.  

In his VA Form 9 of March 2002, the veteran requested that he 
have a biopsy.  That willingness was noted when the Board 
undertook additional development of his claim in December 
2002 to have him scheduled for a VA examination, which was 
conducted in April 2003.  See 38 U.S.C.A. § 5103A(d).  No 
biopsy was done, but during that April 2003 VA examination 
there was no indication that a biopsy was needed for 
diagnostic purposes.  

Thereafter, in July 2003, the RO wrote the veteran 
instructing him that to substantiate his claim medical 
information was needed establishing that he had an asbestos-
related disease.  He was requested to submit the evidence 
within 30 days; however, he could take longer than 30 days 
but should try to ensure that it was received within one year 
from the date of the RO's first letter (in March 2001).  
In response, later in July 2003, he reported that he did not 
have any more evidence to submit.  

Also subsequently received in August 2003 was the veteran's 
waiver of the 60-day period within which to respond to the 
July 2003 Supplemental Statement of the Case (SSOC).  

Additionally, numerous VA outpatient treatment (VAOPT) 
records already have been obtained.  And it does not appear 
that other records are outstanding.  Obviously since no 
additional records even exists, none can be obtained.  
The veteran also will not be prejudiced by the Board deciding 
his appeal at this juncture because the preliminary notice 
and duty to assist provisions of the VCAA have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Board, then, can proceed without further delay to decide 
his claim. 

Legal Analysis

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a); see, too, Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999); Rose v. West, 11 Vet. App. 169, 171 (1998); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection also is permissible for aggravation of a 
pre-existing condition during service beyond its natural 
progression.  Id; see also 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Service connection may be granted, as well, for any 
disease initially diagnosed after discharge from service when 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Godfrey v. Brown, 7 Vet. App. 398, 406 
(1995).  

Service connection will be granted, too, on a secondary basis 
for disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a).  
And 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) permit 
service connection for aggravation of a non-service-connected 
condition that is proximately due to or the result of an 
already service-connected disability, but compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  See 38 U.S.C. § 1110 (formerly § 310).  
In the absence of proof of present disability there can be no 
valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997) 
(Interpreting 38 U.S.C. § 1131 as requiring the existence of 
a present disability for VA compensation purposes).  See also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000)).  Also found at Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor are 
there specific regulations.  However, in 1988, VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular since have been included in VA Adjudication 
Procedure Manual, M21-1, part VI, paragraph 7.21 (October 3, 
1997).  VA must adjudicate the veteran's claim for service 
connection for a lung disorder, as a residual of exposure to 
asbestos, under these guidelines.  See Ennis v. Brown, 4 Vet. 
App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  And when considering these types of claims, VA must 
determine whether his military records contain evidence of 
exposure to asbestos during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.  See M21-1, Part 
VI, 7.21(d)(1), pp. 7-IV-3, 7-IV-4.  VA Adjudication 
Procedure Manual M21-1 further states, in relevant part, that 
"[h]igh exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers."  

Here, the veteran's DD Form 214N confirms, as he alleges, 
that he was a shipfitter during service.  And his other 
service personnel records also confirm this was while he was 
aboard naval vessels.

As such, the veteran may have been exposed to asbestos while 
in the military.  This is certainly possible.  But by the 
same token, it also is possible that he was not.  In his 
defense, while a lay person is not competent to testify as to 
the cause of a disease, a layman is competent to testify as 
to the facts of asbestos exposure.  See McGinty, 4 Vet. 
App. at 432.  But that notwithstanding, although the veteran 
sincerely believes that he was exposed to toxic levels of 
asbestos during service, while stationed aboard ships, he has 
not submitted or otherwise identified any probative evidence 
to substantiate this allegation.  The only indication of 
exposure during service comes from him, personally.  And 
while other post-service clinical records also contain a 
history of asbestos exposure while in service, they, too, 
primarily were based either on contemporaneous statements to 
that effect by the veteran, himself, or upon a review of 
still other records which similarly had relied on his own 
self-reports of such exposure.  More importantly, though, his 
allegation of said exposure is not otherwise supported by the 
records specifically concerning his military service.  And, 
aside from that, there are indications he has been exposed to 
a number of toxic substances during his lifetime, unrelated 
to his military service, e.g., his chronic smoking of 
tobacco-based products, which just as well may have 
contributed to his current respiratory impairment.  

The VA physician who examined the veteran in April 2003 
indicated that he had a "positive exposure to toxic fumes 
and asbestos" during service.  But it is patently apparent 
from the report of that evaluation that the VA physician made 
that statement based entirely on the veteran's self-reported, 
yet unsubstantiated, history of exposure to asbestos in 
service, which he had claimed while being examined.  This is 
quite evident by the VA examiner prefacing his statement by 
pointing out that the veteran "states that he also on 
occasion wore asbestos suits for aircraft firefighting when 
he was on helo [sic] detail."  See Layno v. Brown, 
6 Vet. App.465, 471 (1994).  

But since there is no evidence, other than the veteran's 
unsubstantiated allegations, indicating that he actually was 
exposed to asbestos while serving with the Navy, the VA 
examiner's conclusion that the veteran probably was cannot 
"enjoy the presumption of truthfulness" and, therefore, does 
not constitute "competent medical evidence" sufficient to 
warrant service connection.  Id. at 469.  See also 
Reonal v. Brown, 5 Vet. App. 458 (1993).

In fact, on VA examination in April 2003, for determining 
whether the veteran actually had pulmonary disease due to 
asbestos exposure, the examining physician indicated the 
veteran had a long history of smoking, during and after 
military service as well as currently.  And after further 
reviewing the voluminous claims file, that VA examiner went 
on to point out there was no pleural thickening or pleural 
plaques or basilar interstitial disease to suggest asbestos 
exposure.  There also was no acute or neoplastic disease 
detected within the veteran's chest, and his current 
restrictive airway disease was not related to any minimal 
asbestos exposure during service but was more likely than not 
related to his significant cigarette use as well as cocaine 
and marijuana abuse which were still active.  

Thus, inasmuch as there is no competent medical evidence or 
opinion of record either linking the veteran's current 
pulmonary disability to his service in the military and, in 
particular, no probative evidence showing that he was exposed 
to asbestos while on active duty in the military, service 
connection for a lung disorder secondary to asbestos exposure 
is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  




ORDER

The claim for service connection for a lung disorder, 
secondary to asbestos exposure, is denied.  



	                        
____________________________________________
	Keith Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



